Case 0:20-cv-60719-WPD Document 92 Entered on FLSD Docket 04/22/2021 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                 Case No. 20-cv-60719-WPD/SNOW


    ITAMAR MEDICAL LTD.,

                                  Plaintiff,

                        v.

    ECTOSENSE NV and VIRTUOX, INC.,

                                  Defendants.


         ITAMAR MEDICAL LTD.’S ANSWER AND AFFIRMATIVE DEFENSES TO
                      ECTOSENSE NV’S COUNTERCLAIMS

          Plaintiff Itamar Medical Ltd. (“Itamar”), by and through its undersigned attorneys, hereby

   submits its Answer and Affirmative Defenses to Defendant Ectosense NV’s (“Ectosense”)

   Counterclaims as follows. Unless specifically admitted, Itamar denies each and every allegation

   in the Counterclaims. To the extent headers or titles are construed as allegations, Itamar denies

   such allegations.

                        ANSWER TO ECTOSENSE’S COUNTERCLAIMS

                                   JURISDICTION AND VENUE

          1.      Paragraph 1 consists solely of legal conclusions to which no response is required.

   To the extent a response is required, denied.

          2.      Paragraph 2 consists solely of a legal conclusion to which no response is required.

   To the extent a response is required, denied.

          3.      Paragraph 3 consists solely of a legal conclusion to which no response is required.

   To the extent a response is required, denied.
Case 0:20-cv-60719-WPD Document 92 Entered on FLSD Docket 04/22/2021 Page 2 of 14




          4.      Itamar admits that the Court has subject matter jurisdiction over this action. As

   for the remaining allegations, they consist solely of legal conclusions to which no response is

   required. To the extent a response is required, denied.

          5.      Itamar admits that venue is proper under 28 U.S.C. § 1391.

                                               PARTIES

          6.      Itamar lacks knowledge or information sufficient to form a belief as to the truth of

   the matters alleged in Paragraph 6, and therefore denies all allegations and/or legal conclusions

   contained therein.

          7.      Admitted.

          8.      Itamar admits that it is subject to this Court’s personal jurisdiction. Itamar denies

   any and all remaining allegations and/or legal conclusions contained in this Paragraph.

                                    FACTUAL ALLEGATIONS

          9.      Itamar lacks knowledge or information sufficient to form a belief as to the truth of

   the matters alleged in Paragraph 9, and therefore denies all allegations and/or legal conclusions

   contained therein.

          10.     Denied.

          11.     Itamar admits that its website includes a statement stating “WatchPATM utilizes

   Peripheral Arterial Tone (PAT), a special physiological signal that mirrors changes in the

   autonomic nervous system (ANS) caused by respiratory disturbances during sleep,” but

   otherwise denies any remaining implications or assertions in this Paragraph.

          12.     Itamar admits that its website includes a statement stating “WatchPATM utilizes

   Peripheral Arterial Tone (PAT), a special physiological signal that mirrors changes in the

   autonomic nervous system (ANS) caused by respiratory disturbances during sleep,” but denies




                                                    2
Case 0:20-cv-60719-WPD Document 92 Entered on FLSD Docket 04/22/2021 Page 3 of 14




   the allegations to the extent they purport to represent or describe the statements on Itamar’s

   website.

          13.     Denied.

          14.     Denied.

          15.     Denied.

          16.     Denied.

          17.     Denied.

          18.     Denied.

          19.     Denied.

          20.     Itamar lacks knowledge or information sufficient to form a belief as to the truth of

   the matters alleged in Paragraph 20, and therefore denies all allegations and/or legal conclusions

   contained therein.

          21.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          22.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          23.     Denied.

          24.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          25.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          26.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.




                                                    3
Case 0:20-cv-60719-WPD Document 92 Entered on FLSD Docket 04/22/2021 Page 4 of 14




          27.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          28.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          29.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          30.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          31.     Itamar lacks knowledge or information sufficient to form a belief as to the truth of

   the matters alleged in Paragraph 31, and therefore denies all allegations and/or legal conclusions

   contained therein.

          32.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          33.     Denied.

          34.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          35.     Itamar lacks knowledge or information sufficient to form a belief as to the truth of

   the matters alleged in Paragraph 35, and therefore denies all allegations and/or legal conclusions

   contained therein.

          36.     Denied. Further, the document referenced in this Paragraph speaks for itself, and

   to the extent Ectosense’s allegations vary therewith, Itamar denies them.

          37.     Denied.




                                                   4
Case 0:20-cv-60719-WPD Document 92 Entered on FLSD Docket 04/22/2021 Page 5 of 14




          38.     Denied. Further, the document referenced in this Paragraph speaks for itself, and

   to the extent Ectosense’s allegations vary therewith, Itamar denies them.

          39.     Denied.

          40.     Denied.

          41.     Denied.

          42.     Denied.

          43.     Denied.

          44.     Denied.

          45.     Denied.

          46.     Denied.

          47.     Denied.

          48.     Denied.

          49.     Denied.

          50.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          51.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          52.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          53.     Denied. Further, the document referenced in this Paragraph speaks for itself, and

   to the extent Ectosense’s allegations vary therewith, Itamar denies them.

          54.     Denied.




                                                   5
Case 0:20-cv-60719-WPD Document 92 Entered on FLSD Docket 04/22/2021 Page 6 of 14




          55.     Itamar admits that it is the registered owner of U.S. Registration No. 3,870,786

   for the PAT® Mark for use with “medical apparatus, namely non-invasive, diagnostic units used

   to assess and measure body functions and states and physiological conditions which affect the

   vasculature” in International Class 10. Itamar denies any and all remaining allegations and/or

   legal conclusions contained in Paragraph 55. Further, the document referenced in this Paragraph

   speaks for itself, and to the extent Ectosense’s allegations vary therewith, Itamar denies them.

          56.     Denied.

          57.     Denied.

          58.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          59.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          60.     Denied.

          61.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          62.     The documents referenced in this Paragraph speak for themselves, and to the

   extent Ectosense’s allegations vary therewith, Itamar denies them.

          63.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          64.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          65.     The documents referenced in this Paragraph speaks for themselves, and to the

   extent Ectosense’s allegations vary therewith, Itamar denies them.




                                                    6
Case 0:20-cv-60719-WPD Document 92 Entered on FLSD Docket 04/22/2021 Page 7 of 14




          66.     Denied.

          67.     Denied.

          68.     Denied.

          69.     Denied.

          70.     Denied.

          71.     Denied.

          72.     Denied.

          73.     The photograph in Paragraph 73 speaks for itself, and to the extent Ectosense’s

   allegations vary therewith, Itamar denies them. Itamar denies any and all remaining allegations

   and/or legal conclusions contained in this Paragraph.

          74.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          75.     Denied.

          76.     Denied.

          77.     Denied.

          78.     Denied.

          79.     Denied.

          80.     Denied.

          81.     Denied.

          82.     Denied.

          83.     Itamar lacks knowledge or information sufficient to form a belief as to the truth of

   the matters alleged in Paragraph 83, and therefore denies all allegations and/or legal conclusions




                                                   7
Case 0:20-cv-60719-WPD Document 92 Entered on FLSD Docket 04/22/2021 Page 8 of 14




   contained therein. Further, the documents referenced in this Paragraph speak for themselves, and

   to the extent Ectosense’s allegations vary therewith, Itamar denies them.

          84.     Denied.

          85.     Denied.

          86.     The photograph in Paragraph 86 speaks for itself, and to the extent Ectosense’s

   allegations vary therewith, Itamar denies them. Itamar denies any and all remaining allegations

   and/or legal conclusions contained in this Paragraph.

          87.     Denied.

          88.     Denied.

          89.     Denied.

          90.     The documents referenced in this Paragraph speaks for themselves, and to the

   extent Ectosense’s allegations vary therewith, Itamar denies them. Itamar denies any and all

   remaining allegations and/or legal conclusions contained in this Paragraph.

          91.     Denied.

          92.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          93.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

          94.     Denied.

          95.     Denied.

          96.     Denied.

          97.     The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.




                                                   8
Case 0:20-cv-60719-WPD Document 92 Entered on FLSD Docket 04/22/2021 Page 9 of 14




             98.    Denied. Further, the document referenced in this Paragraph speaks for itself, and

   to the extent Ectosense’s allegations vary therewith, Itamar denies them.

             99.    Denied.

             100.   Denied.

             101.   Denied.

             102.   Denied.

             103.   The document referenced in this Paragraph speaks for itself, and to the extent

   Ectosense’s allegations vary therewith, Itamar denies them.

             104.   Denied.

                              COUNTERCLAIM I — Declaratory Judgment
                              (no infringement or false designation of origin)
                                         (28 U.S.C. §§ 2201 et seq.)

             105.   Itamar incorporates its responses to paragraphs 1 through 104 as if fully set forth

   herein.

             106.   Denied.

             107.   Denied.

             108.   Denied.

             109.   Denied.

             110.   Denied.

        COUNTERCLAIM II — Declaratory Judgment of Invalidity and Cancelation of
                           Registration (PAT is generic)
                  (15 U.S.C. §§ 1052, 1064, 1119; 28 U.S.C. § 2201)

             111.   Itamar incorporates its responses to paragraphs 1 through 104 as if fully set forth

   herein.

             112.   Denied.

             113.   Denied.


                                                      9
Case 0:20-cv-60719-WPD Document 92 Entered on FLSD Docket 04/22/2021 Page 10 of 14




             114.   Denied.

             115.   Denied.

             116.   Denied.

             117.   Denied.

             118.   Denied.

             119.   Denied.

                        COUNTERCLAIM III — Federal Unfair Competition
                                    (false advertising)
                                 15 U.S.C. § 1125(a)(1)(B)

             120.   Itamar incorporates its responses to paragraphs 1 through 104 as if fully set forth

   herein.

             121.   Denied.

             122.   Denied.

             123.   Denied.

             124.   Denied.

             125.   Denied.

             126.   Denied.

             127.   Denied.

             128.   Denied.

             129.   Denied.

             130.   Denied.

             131.   Denied.

             132.   Denied.

             133.   Admitted.




                                                     10
Case 0:20-cv-60719-WPD Document 92 Entered on FLSD Docket 04/22/2021 Page 11 of 14




          134.    Denied.

          135.    Denied.

          136.    Denied.

                                                 PRAYER

          The remaining paragraphs in Ectosense’s Answer and Counterclaims constitute

   Ectosense’s request for remedies and prayer for relief, to which no answer is required. To the

   extent that the paragraphs purport to state any factual allegations, Itamar denies them. All

   allegations in the Counterclaims that Itamar has not expressly admitted are denied. Itamar denies

   that Ectosense is entitled to any of the requested relief.

                                      AFFIRMATIVE DEFENSES

          Itamar undertakes the burden of proof only as to those defenses deemed affirmative

   defenses by law, regardless of how such defenses are identified below. Itamar expressly reserves

   the right to plead additional affirmative and other defenses should any such defenses be revealed

   by discovery in this case or any other means. For its affirmative and other defenses, Itamar

   states as follows:
                                  FIRST AFFIRMATIVE DEFENSE
                                  (Failure to State a Cause of Action)
          Ectosense’s Counterclaims fail to state a claim upon which relief can be granted.

                                SECOND AFFIRMATIVE DEFENSE
                                       (Unclean Hands)
          Ectosense’s Counterclaims are barred, in whole or in part, by the doctrine of unclean

   hands because of Ectosense’s false and misleading advertisements and trademark infringement.

                                  THIRD AFFIRMATIVE DEFENSE
                                         (No Causation)
          Ectosense is not entitled to any recovery from Itamar because no act or omission of

   Itamar or its agents was the proximate cause of any alleged injury or damage to Ectosense.




                                                     11
Case 0:20-cv-60719-WPD Document 92 Entered on FLSD Docket 04/22/2021 Page 12 of 14




                                  FOURTH AFFIRMATIVE DEFENSE
                                           (No Relief)
          Ectosense is not entitled to relief for its false advertising and unfair competition claim

   because Itamar’s use of the advertisements referenced in the Counterclaims is not likely to cause

   confusion, mistake, or deception.

                                  FIFTH AFFIRMATIVE DEFENSE
                                   (No Deception/Misrepresentation)
          Ectosense’s Counterclaims are barred, in whole or in part, because none of Itamar’s

   actions, statements, or omissions was deceptive, false, or misleading, and no consumers were

   actually deceived or misled.

                                  SIXTH AFFIRMATIVE DEFENSE
                                        (Lack of Damages)
          Ectosense’s Counterclaims are barred, in whole or in part, because Ectosense has not

   been damaged in any amount by reason of any act or omission by Itamar.

                               SEVENTH AFFIRMATIVE DEFENSE
                                  (Failure to Mitigate Damages)
          At all relevant times, Ectosense has failed to mitigate its purported damages, to the extent

   it has suffered any.

                                  EIGHTH AFFIRMATIVE DEFENSE

          Itamar designates all of its denials of material allegations as defenses to the extent

   necessary to provide a complete defense.

                                    RESERVATION OF RIGHTS

          Itamar is still investigating this matter and reserves the right to assert additional

   affirmative defenses as they become known.

                                                PRAYER

          THEREFORE, Itamar prays for the following relief:

          A.      that Ectosense takes nothing by way of the Counterclaims;

          B.      judgment in its favor and reimbursement of all fees and costs, including an award



                                                    12
Case 0:20-cv-60719-WPD Document 92 Entered on FLSD Docket 04/22/2021 Page 13 of 14




                  of its reasonable attorneys’ fees, as permitted by applicable law;

           C.     for such other relief as the Court deems just and proper.

                                           JURY DEMAND

           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Itamar demands a trial by

   jury.

   Dated: April 22, 2021                    Respectfully,

                                                    By: /s/Robert D. W. Landon, III
                                                    Robert D. W. Landon, III (FL Bar No. 961272)
                                                    Elizabeth B. Honkonen (FL Bar No. 0149403)
                                                    KENNY NACHWALTER, P.A.
                                                    Four Seasons Tower
                                                    1441 Brickell Avenue, Suite 1100
                                                    Miami, FL 33131
                                                    Telephone: (305) 373-1000
                                                    rlandon@knpa.com
                                                    ebh@knpa.com

                                                    Allen M. Gardner (admitted pro hac vice)
                                                    Chase A. Chesser (admitted pro hac vice)
                                                    LATHAM & WATKINS LLP
                                                    555 Eleventh Street, N.W., Suite 1000
                                                    Washington, D.C. 20004
                                                    Telephone: (202) 637-2270
                                                    Allen.Gardner@lw.com
                                                    Chase.Chesser@lw.com

                                                    Jennifer L. Barry (admitted pro hac vice)
                                                    Patrick C. Justman (admitted pro hac vice)
                                                    LATHAM & WATKINS LLP
                                                    12670 High Bluff Drive
                                                    San Diego, CA 92130
                                                    Telephone: (858) 523-5400
                                                    Jennifer.Barry@lw.com
                                                    Patrick.Justman@lw.com

                                                    Attorneys for Plaintiff Itamar Medical Ltd.




                                                   13
Case 0:20-cv-60719-WPD Document 92 Entered on FLSD Docket 04/22/2021 Page 14 of 14




                                   CERTIFICATE OF SERVICE

          I hereby certify that on the 22nd day of April, 2021, a true and correct copy of the

   foregoing was filed with the Clerk of court using CM/ECF. I also certify that it is being served

   on all counsel of record via the Court’s ECF notification system.



                                                    /s/Robert D. W. Landon, III
                                                     Robert D. W. Landon, III




                                                   14
